Attachment to Advisory Action
1.  Applicant’s amendment filed on August 3, 2022 has been fully considered. The amendment has been filed and considered under AFCP2.0. An examiner-initiated interview with Fang Liu was conducted on August 8, 2022 to discuss the current amendment.

2. The amendment has been fully considered, but is not entered given it raises new issues that would require further consideration and/or search. Thus, in the present amendment instant claim 1 has been amended to recite medical container consisting of a cyclic olefin-based resin composition for molding. However, the secondary reference of Hirose et al (JP2000-246838) discloses the use of cyclic olefin copolymers for making medical containers.
Further, an additional prior art search uncovered new reference US 5,187,012 teaching the use of polycycloolefin-based compositions for making containers for medicine (col. 12, lines 22-25).

3. The amendment is not entered, thus rendering Applicant’s arguments moot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764